Citation Nr: 1647818	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to February 1, 2009 for the reinstatement of benefits following fugitive felon status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in September 2015, at which time the issue on appeal was remanded for additional action.  The case was returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  In a May 2015 letter, the RO advised the Veteran that the requested Board hearing was scheduled for June 2015.  The May 2015 letter was returned as undeliverable, and the Veteran did not report for the hearing as scheduled.  

In September 2015, the Board remanded the Veteran's claim so that a videoconference hearing could be scheduled.  See 38 C.F.R. § 20.702(c) (2016).  In the remand, the Board directed the RO to obtain the Veteran's most current mailing address and then schedule the Veteran's videoconference hearing at the RO.

In November 2015, the RO rescheduled the Veteran's hearing for December 2015 2016 at the RO in San Antonio, Texas.  However, this letter was returned as undeliverable, and the Veteran did not appear for the Board hearing as scheduled.  
As previously indicated, the Board, in its September 2015 remand, specified that the Veteran's videoconference hearing before a VLJ of the Board be rescheduled and that the RO was to send notice of the hearing to the Veteran's proper mailing address; the RO was tasked with determining the Veteran's current mailing address.  However, the RO failed to comply with this directive in scheduling the December 2015 videoconference hearing.  The Board observes that there is no indication that any steps were taken to obtain the Veteran's current mailing address; a November 2015 deferred rating reflects only that the hearing was scheduled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).   See also 38 C.F.R. §§ 20.700, 20.704 (2016).  

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary'' is required to rebut the presumption of regularity, i.e., 'the presumption that the notice was sent in the regular course of government action.'"). 

The Board acknowledges that, in connection with mailing correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  If the Veteran does not keep VA apprised of his or her whereabouts, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  However, where a file discloses other possible and plausible addresses, an attempt should be made to locate the Veteran at the alternate known address.  Id. 

In this case, there are two addresses of record, one in Blanco, Texas and another in Boerne, Texas.  Documents sent to both mailing addresses have had resulted in documents being returned as undeliverable.  However, the Board observes that, in June 2015, a notice sent to the Blanco, Texas address was not returned as undeliverable; the November 2015 letter was mailed to the Boerne, Texas address.  Nevertheless, the Board observes that there is nothing in the record demonstrating that the RO contacted the Veteran or his representative to verify if either of the addresses remain valid, or if the Veteran had changed addresses, as requested in the Board's September 2015 remand.  The Board also notes that the there is nothing in the record that indicates that the RO attempted to find the Veteran's current mailing address from another source.

As such, the Board finds that the Veteran did not fail to report, and that the presumption of regularity has been rebutted.  The Board observes that the Veteran's hearing request has not been withdrawn.  Therefore, the Board must remand the Veteran's claim so that a videoconference hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to obtain the Veteran's current mailing address.  If neither the Veteran nor his representative is available to provide the Veteran's current mailing address; the RO should search relevant federal records in an effort to obtain the Veteran's current mailing address.   

2.  The Veteran should be scheduled, in accordance with appropriate procedures, for a Board hearing at the RO (to include a videoconference hearing), so that the Veteran may present testimony as to the issue of entitlement to an effective date prior to February 1, 2009 for the reinstatement of benefits following fugitive felon status. 

The Veteran should be notified at the most recent address of record, in writing, of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




